NOTE: This order is nonprecedential.

  mniteb ~tate~ 28 U.S.C. §
1915(e)(2)(B). This court is a court of limited jurisdiction.
28 U.S.C. § 1295. Based only upon our review, it does not
WILLIAMS v. FEDERAL DISTRICT COURT                             2


appear that the district court's jurisdiction arose in whole
or in part under the laws governing this court's appellate
jurisdiction.
      Accordingly,
      IT Is ORDERED THAT:

    Absent a response received by this court within 14
days ofthe date of filing of this order, this appeal will be
transferred to the United States Court of Appeals for
Second Circuit pursuant to 28 U.S.C. § 1631.
                                     FOR THE COURT



                                      /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: Darryl L. Williams                            FILED
                                         U.S. COURT OF APPEALS FOR
    Katy M. Bartelma, Esq.                  THE FEDERAL CIRCUIT
s24                                           JUL 06 lOll

                                                JAN HORBAlY
                                                   ClERK